Citation Nr: 0838632	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  04-03 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant







INTRODUCTION

The veteran had active military service from February 1966 to 
January 1969.  The appeal arises before the Board of 
Veterans' Appeals (Board) from an August 2003 rating action 
by the Buffalo, New York Regional Office (RO). 

The case was previously before the Board and remanded in 
March 2007 and January 2008.  The veteran appeared at a 
hearing conducted by the undersigned at the RO in April 2004.   


FINDINGS OF FACT

1.  Tinnitus was not noted in service, or for many years 
thereafter. 

2.  VA medical opinions dated in 2005 and 2007, determined 
the veteran's tinnitus was not linked to service.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Letters to the veteran dated in February 2003 and 
March 2007, informed the veteran of the information and 
evidence necessary to substantiate his claim.  As this was 
not provided in a single, pre-adjudicatory document, however, 
it did not comply with the strict requirements of proper 
notice.  Nevertheless, the veteran has been represented by a 
service organization throughout the claims process (5+ 
years), and the veteran's testimony reflects an understanding 
of the requirements to establish service connection.  Under 
these circumstances, the Board finds that the purpose behind 
the notice requirement has been satisfied as the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  Therefore, any 
notice error is harmless.  

With respect to the duty to assist, the veteran's service 
medical records have been associated with the file, the 
available private treatment records that he authorized VA to 
obtain have been associated with the claims file, and when 
the veteran was asked in a March 2007 letter to identify any 
other sources of relevant records he did not respond.  The 
veteran also was examined for VA purposes in connection with 
this claim in 2005 and 2007, the reports of which included 
medical opinions concerning the relationship between the 
veteran's claimed tinnitus and service.  Thus, the Board 
concludes that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and that VA's duty to assist has been fulfilled.  

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease. 38 U.S.C.A. § 1110 (West 
2002). Service connection may be established by demonstrating 
that the disability was first manifested during service and 
has continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service. Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 3.303 
(2008).

The veteran's service medical records do not reflect any 
complaints or findings of tinnitus.  Post service treatment 
records likewise fail to show any complaints or treatment for 
tinnitus.  When examined for VA purposes in connection with 
this claim in August 2005 and June 2007, the veteran reported 
infrequent episodes of tinnitus, with no definite time of 
onset.  The examiner, (the same person on both occasions) 
noted what the veteran described was what was common in the 
general population, particularly for person's of the 
veteran's age, and that it was not due to service.  

Given the content of the medical evidence in this case, the 
history the veteran provided, and that the only medical 
opinion of record addressing the cause of the veteran's 
tinnitus is adverse to his claim, a basis upon which to grant 
service connection has not been presented.  Accordingly, the 
appeal is denied.  


ORDER

Service connection for tinnitus is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


